 1
                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11                                 WESTERN DIVISION
12   SHARMAN DIVONO, an individual,             Case No.: CV 18-5598-DMG (JEMx)
13                            Plaintiff,
                                                ORDER RE DISMISSAL OF ACTION
14        vs.                                   WITH PREJUDICE [34]
15   WELLPOINT, INC., ANTHEM, INC.,
     ANTHEM COMPANIES, INC., and
16   DOES 1 through 50, Inclusive,
17                            Defendants.
18
19         Having reviewed the parties’ Joint Stipulation for Dismissal of Action with
20   Prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), IT IS HEREBY ORDERED
21   that the above-captioned action is dismissed with prejudice in its entirety with each
22   party to bear her/its own respective costs and fees.
23   IT IS SO ORDERED.
24
25   DATED: May 6, 2021                                            ______
                                            DOLLY M. GEE
26                                          UNITED STATES DISTRICT JUDGE
27
28
